United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                          ____________
No. 14-5282                                                  September Term, 2014
                                                                        1:09-cv-01364-CKK
                                                         Filed On: July 10, 2015
Sharon M. Harrison,

              Appellant

       v.

Office of the Architect of the Capitol,

              Appellee


       BEFORE:        Tatel, Brown, and Millett, Circuit Judges


                                           ORDER

       Upon consideration of the motion for summary affirmance, the opposition
thereto, and the reply, it is

        ORDERED that the motion for summary affirmance be granted. The merits of
the parties' positions are so clear as to warrant summary action. See Taxpayers
Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C. Cir. 1987) (per curiam). As this
court recently explained, see Swann v. Office of the Architect of the Capitol, 598 Fed.
Appx. 13, 14 (D.C. Cir. 2015); Newton v. Office of the Architect of the Capitol, 598 Fed.
Appx. 12, 13 (D.C. Cir. 2015); the Congressional Accountability Act (“Act”) incorporates
Title VII’s substantive discrimination provisions by reference. See 2 U.S.C. § 1311; see
also Brady v. Office of Sergeant at Arms, 520 F.3d 490 (D.C. Cir. 2008). Therefore,
contrary to appellant’s argument, the district court correctly applied Title VII case law in
analyzing her claim of discrimination under the Act.

        Appellant also argues that the district court should not have used Title VII case
law in analyzing her retaliation claims under the Act, but she has made no effort to
show how application of a different standard would have changed the outcome. The
court therefore declines to address the issue. To the extent appellant argues the
district court committed error under Title VII standards in analyzing her hostile work
environment claims, she has failed to show that her employer’s conduct was
“sufficiently severe or pervasive” to constitute a hostile work environment. Ayissi-Etoh
v. Fannie Mae, 712 F.3d 572, 577 (D.C. Cir. 2013) (internal quotation marks omitted).
                United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 14-5282                                                September Term, 2014

        The Clerk is directed to publish this order. The Clerk is further directed to
withhold issuance of the mandate herein until seven days after resolution of any timely
petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C.
Cir. Rule 41.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                   BY:   /s/
                                                         Ken Meadows
                                                         Deputy Clerk




                                          Page 2